 



EXHIBIT 10.4
EXECUTION VERSION
OMNIBUS OPERATING AGREEMENT
     This Omnibus Operating Agreement (this “Agreement”) is made and entered
into this 6th day of May, 2008, by and between Pioneer Natural Resources USA,
Inc., a Delaware corporation (“Pioneer USA”), and Pioneer Southwest Energy
Partners USA LLC, a Texas limited liability company (“PSE USA”). Pioneer USA and
PSE USA are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”
     In consideration of the premises, the covenants set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms shall have the respective
meanings set forth below:
     “AAA” means the American Arbitration Association.
     “Applicable Wellbore” means (a) with respect to a Replacement Well, the
Wellbore in replacement of which such Replacement Well was drilled, as described
below in the definition of “Replacement Well,” and (b) with respect to a
Down-Spaced Well, the previously existing Wellbore associated with such
Down-Spaced Well, as described below in the definition of “Down-Spaced Well.”
     “Boundary Line Down-Spaced Well” means a Down-Spaced Well having a
bottom-hole location on or within one hundred feet (100’) of a boundary line of
an Existing Wellbore Tract.
     “Down-Spaced Well” means an additional well authorized or permitted by the
Texas Railroad Commission to be drilled and produced from a bottom hole location
within, or on a boundary of, an Existing Wellbore Tract, or outside of an
Existing Wellbore Tract but within one hundred feet (100’) of a boundary line of
such Existing Wellbore Tract. In no event shall PSE USA propose a Down-Spaced
Well to be drilled, deepened, sidetracked, or completed to a depth below the
deepest perforation producing in the Applicable Wellbore.
     “Dual Boundary Down-Spaced Well” means a Down-Spaced Well having a
bottom-hole location on or within one hundred feet (100’) of two (2) boundary
lines of an Existing Wellbore Tract.
     “Existing Production Facility” means any Production Facility currently
handling production from one or more Wellbores.
     “Expanded Production Facility” means an Existing Production Facility which
has been expanded to increase capacity in order to accommodate production from
Pioneer Wells, as more particularly described in Section 6.06.

 



--------------------------------------------------------------------------------



 



     “Existing Wellbore Tract” means the forty (40) acre, quarter-quarter
section of land within which is located the bottom hole of a Wellbore or
Replacement Well which is then completed in and producing from the interval
defined in the Spraberry (Trend Area) special field rules.
     “Governmental Body” – any:

  (a)   nation, state, county, city, town, village, district, or other
jurisdiction of any nature;     (b)   federal, state, local, municipal, foreign,
or other government;     (c)   governmental or quasi-governmental authority of
any nature (including any Governmental Body, branch, department, official, or
entity and any court or other tribunal);     (d)   multi-national organization
or body; or     (e)   body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

     “New Production Test Equipment” means the test separator(s), production
separator, header, pumps, and lines or such other equipment added at an Existing
Production Facility solely to measure, separate, and allocate/transfer
production to/from the Pioneer Wells, as more particularly described in
Section 6.06(a).
     “Offsetting Tract” means (a) with respect to a Single Boundary Down-Spaced
Well, that certain forty (40) acre, quarter-quarter section of land that adjoins
that certain boundary line of the Existing Wellbore Tract with respect to which
the proposed Single Boundary Down-Spaced Well is to be bottom-holed within one
hundred feet (100’), and (b) with respect to a Dual Boundary Down-Spaced Well,
those certain three (3) forty (40) acre, quarter-quarter sections of land that
touch that certain corner of the Existing Wellbore Tract with respect to which
the proposed Dual Boundary Down-Spaced Well is to be bottom-holed on or within
one hundred feet (100’).
     “Omnibus Agreement” means that certain Omnibus Agreement dated May 6, 2008,
by and among Pioneer Southwest Energy Partners L.P., Pioneer Natural Resources
GP LLC, Pioneer Natural Resources Company, Pioneer USA, and Pioneer Southwest
Energy Partners USA LLC.
     “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization, or any other
entity.

Page 2 of 17



--------------------------------------------------------------------------------



 



     “Pioneer Operating Agreement” has the meaning assigned thereto in Section
2.03.
     “Pioneer Wells” means both (a) wells operated by Pioneer USA, and (b) wells
that Pioneer USA owns a working interest in but does not operate, other than (in
both cases (a) and (b)) the Wellbores, Replacement Wells, and Down-Spaced Wells.
     “Production Facility” means the surface equipment beyond the wellhead
connections, including stock tanks, separators, treaters, pumping equipment,
saltwater disposal wells (excluding salt water disposal facilities jointly owned
by Pioneer USA and third party(ies)), and associated equipment, handling the
production from one or more Wellbores.
     “Replacement Well” means any well proposed to be drilled to a bottom hole
location within the same forty (40) acre, quarter-quarter section of land upon
which the bottom hole location of a Wellbore or Down-Spaced Well is physically
located or within one hundred feet (100’) of the surface location in the event
such bottom hole location or quarter-quarter section cannot be reasonably
determined, and which is drilled in replacement of such Wellbore or Down-Spaced
Well as a result of the temporary or permanent plugging and abandonment of such
Wellbore or Down-Spaced Well due to mechanical failure and not due to depletion
in the then producing perforations. In no event shall PSE USA propose a
Replacement Well to be drilled, deepened, sidetracked, or completed to a depth
below the deepest perforation producing in the Applicable Wellbore immediately
prior to the mechanical failure of the Applicable Wellbore. Within the same
limitations, a Replacement Well may also be drilled in replacement of a
previously drilled Replacement Well.
     “Rules” means the Commercial Arbitration Rules of the AAA.
     “Single Boundary Down-Spaced Well” means a Down-Spaced Well having a
bottom-hole location on or within one hundred feet (100’) of only a single
boundary line of an Existing Wellbore Tract.
     “Third Party Operating Agreement” has the meaning assigned thereto in
Section 2.02.
     “Wellbores” means all of those certain wellbores described in the Omnibus
Agreement.
ARTICLE II
RECITALS
     2.01. Pursuant to the transactions referred to in the Omnibus Agreement,
PSE USA has acquired, or is or will be acquiring, an undivided interest in and
to the Wellbores.
     2.02. With respect to certain Wellbores, operating agreements between
Pioneer USA, as operator, and third parties, as non-operators (the “Third Party
Operating Agreements”), are already in place.
     2.03 With respect to those Wellbores that are not presently subject to a
Third Party Operating Agreement, the Parties are entering into an operating
agreement of even date herewith,

Page 3 of 17



--------------------------------------------------------------------------------



 



with Pioneer USA as operator and PSE USA as non-operator (the “Pioneer Operating
Agreement”).
     2.04. The Parties desire to enter into this Agreement to set forth their
understanding and agreement with respect to certain restrictions and limitations
on the rights of PSE USA and the further rights of the Parties under the Pioneer
Operating Agreement and the Third Party Operating Agreements.
ARTICLE III
TERM
     This Agreement shall remain in effect until the earlier to occur of the
following: (a) the termination of the Pioneer Operating Agreement and all Third
Party Operating Agreements; or (b) the termination of this Agreement by the
mutual written consent of the Parties. In addition, if Pioneer USA resigns as
operator under the Pioneer Operating Agreement or any Third Party Operating
Agreement (or is no longer the operator under any Third Party Operating
Agreement for any reason), this Agreement shall terminate, insofar and only
insofar as it applies to any then-existing Wellbores, Replacement Wells, and
Down-Spaced Wells covered by such operating agreement(s) under which Pioneer USA
has resigned as or is no longer operator, when such resignation or other
termination of operatorship becomes effective; however, this Agreement shall
continue in effect insofar as it applies to any subsequently proposed
Replacement Wells or Down-Spaced Wells for the Applicable Wellbores.
Notwithstanding the termination of this Agreement: (a) Pioneer USA shall
continue to have the rights set forth below in Section 6.06 for so long as
necessary, in its sole discretion, to utilize Existing Production Facilities or
Expanded Production Facilities for the delivery and handling of production from
Pioneer Wells; (b) PSE USA shall continue to have the right to propose,
participate, and/or go non-consent in Replacement Wells and Down-Spaced Wells
indefinitely; and (c) Pioneer USA shall continue to have the rights set forth
below in Section 6.07 indefinitely.
ARTICLE IV
SPECIAL PROVISIONS REGARDING THE PIONEER OPERATING AGREEMENT
     Notwithstanding anything to the contrary contained in the Pioneer Operating
Agreement, the Parties agree as follows:
     4.01. PSE USA shall not have the right to remove Pioneer USA as the
operator under the Pioneer Operating Agreement; however, if Pioneer USA resigns
as the operator, or sells all of its interest in the area covered by the Pioneer
Operating Agreement to a third party, PSE USA shall have the right to vote for
the selection of a successor operator pursuant to the terms and conditions of
Article V.B.2 of the Pioneer Operating Agreement.
     4.02. PSE USA shall have the right, along with Pioneer USA, to propose
(subject to the limitation in the following sentence), participate, and/or go
non-consent in subsequent operations in the Wellbores and the drilling of
Replacement Wells and/or Down-Spaced Wells pursuant to the terms and conditions
of Article VI.B of the Pioneer Operating Agreement; however, if a subsequent
operation proposal by PSE USA conflicts with a subsequent operation proposal by

Page 4 of 17



--------------------------------------------------------------------------------



 



Pioneer USA (regardless of which proposal preceded the other), PSE USA shall
withdraw its proposal in favor of Pioneer USA’s proposal. PSE USA shall not
propose the drilling of a Down-Spaced Well with less than twenty (20) acre
density.
     4.03. With respect to any Replacement Well or Down-Spaced Well for which
the Applicable Wellbore is subject to the Pioneer Operating Agreement:
     (a) PSE USA shall not propose any Replacement Well or Down-Spaced Well to a
depth below the deepest producing perforation in the Applicable Wellbore.
     (b) If Pioneer USA proposes a Replacement Well or Down-Spaced Well to be
both (i) drilled and completed in an objective depth and/or interval that is
deeper than the deepest producing perforation in the Applicable Wellbore, and
(ii) dually completed in or commingled with production from a producing
perforation in the Applicable Wellbore, PSE USA shall have the right to
participate in such proposal.
     (c) If PSE USA participates in the drilling of any Replacement Well or
Down-Spaced Well, then, following the completion of such Replacement Well or
Down-Spaced Well, Pioneer USA shall execute and deliver (or cause to be executed
and delivered) to PSE USA a recordable assignment and bill of sale and such
other documents (comparable to those executed in conjunction with the Wellbores,
and containing a comparable title indemnity) as necessary to convey to PSE USA
an undivided interest in the wellbore of the Replacement Well or Down-Spaced
Well from the surface to the deepest producing perforation in the Replacement
Well or Down-Spaced Well, as the case may be (together with an easement for
operating purposes extending an additional one hundred feet (100’) in depth),
which undivided interest shall be in such amount that the ratio of PSE USA’s
interest to Pioneer USA’s interest is the same in the Replacement Well or
Down-Spaced Well as it is in the Applicable Wellbore. Prior to the spudding of
any Replacement Well or Down-Spaced Well that is proposed under Section 4.03(b)
to be drilled and completed in a deeper objective depth and/or interval than the
deepest producing perforation in the Applicable Wellbore, and in consideration
of the rights to participate in such well and to receive such assignment and
bill of sale, PSE USA shall pay to Pioneer USA its working interest share of the
fair market value of such objective depth and/or interval that is deeper than
the deepest producing perforation in the Applicable Wellbore, as mutually agreed
by Pioneer USA and PSE USA. If the Parties are unable to reach an agreement on
the fair market value of such objective depth and/or interval, then the Parties
shall select an independent appraiser to make such determination. If the Parties
are unable to agree on an independent appraiser, each Party shall select one
independent appraiser, and the two appraisers so selected shall select a third
independent appraiser, who shall make the determination of fair market value.
The independent appraiser’s determination will be binding on the Parties.
     (d) If no Replacement Well is proposed by Pioneer USA or PSE USA, but
Pioneer USA subsequently drills and completes a well in which PSE USA does not
have the right to participate as a producer or a dry hole at a deeper depth than
the deepest existing perforation in the Applicable Wellbore within the
applicable Existing Wellbore Tract, and Pioneer USA thereafter proposes a
plugback of such subsequent well as a Replacement Well or Down-Spaced Well, PSE
USA shall have the right to participate in

Page 5 of 17



--------------------------------------------------------------------------------



 



such plugback attempt, subject to a well cost adjustment to be calculated in a
manner consistent with the well cost adjustment mechanisms set forth in
Article VI.B.4(a) or VI.B.4(b) of the Pioneer Operating Agreement, as
applicable. If PSE USA participates in such plugback attempt, Pioneer USA shall
execute and deliver (or cause to be executed and delivered) to PSE USA a
recordable assignment and bill of sale conveying to PSE USA an undivided
interest in the Replacement Well or Down-Spaced Well from the surface to the
deepest producing perforation in such well (together with an easement for
operating purposes extending an additional one hundred feet (100’) in depth),
which undivided interest shall be in such amount that the ratio of PSE USA’s
interest to Pioneer USA’s interest is the same in the Replacement Well and
Down-Spaced Well as it is in the Applicable Wellbore.
     (e) Following each transaction described in subsection 4.03(c) or (d)
above, the Parties shall amend Exhibit A-1 to the Pioneer Operating Agreement to
reflect the Parties’ respective interests in the Replacement Well or Down-Spaced
Well from the surface to the deepest producing perforation in such Replacement
Well or Down-Spaced Well.
     4.04 Pioneer USA shall have the right to take over Wellbores, Replacement
Wells, and Down-Spaced Wells agreed to be permanently plugged and abandoned by
the Parties for Pioneer USA’s exclusive use. If Pioneer USA elects to exercise
such right, it shall pay PSE USA for its pro-rata share of the value of the
salvable material and equipment, less its pro-rata shares of the estimated costs
of salvaging, plugging and abandoning, and restoring the surface. If, however,
such plugging and restoration costs are higher than the salvage value, PSE USA
shall tender its pro-rata share of such excess to Pioneer USA. If Pioneer USA
exercises this right to take over a Wellbore, Replacement Well, or Down-Spaced
Well, PSE USA shall execute and deliver (or cause to be executed and delivered)
to Pioneer USA a recordable assignment and bill of sale conveying to Pioneer USA
all of PSE USA’s interest in such Wellbore, Replacement Well, or Down-Spaced
Well. Pioneer USA shall fully protect, defend, indemnify, and hold PSE USA
harmless from and against all losses, costs, claims, demands, expenses, damages,
liabilities, suits, actions, judgments, and decrees arising out of, attributable
to, or resulting from Pioneer USA’s subsequent operations on and in such
Wellbore, Replacement Well, or Down-Spaced Well.
ARTICLE V
SPECIAL PROVISIONS REGARDING THE THIRD PARTY OPERATING AGREEMENTS
     Notwithstanding anything to the contrary contained in any Third Party
Operating Agreement, the Parties agree as follows:
     5.01. PSE USA shall never vote to remove Pioneer USA as operator.
     5.02 PSE USA shall have the right (along with other parties to the Third
Party Operating Agreements) to propose, participate, and/or go non-consent in
subsequent operations in the Wellbores and the drilling of Replacement Wells
and/or Down-Spaced Wells, pursuant to the terms of such applicable Third Party
Operating Agreement, subject to the following restrictions:

Page 6 of 17



--------------------------------------------------------------------------------



 



     (a) If a subsequent operation proposal by PSE USA conflicts with a
subsequent operation proposal by Pioneer USA (regardless of which proposal
preceded the other), PSE USA shall withdraw its proposal in favor of Pioneer
USA’s proposal.
     (b) If a subsequent operation proposal by Pioneer USA conflicts with a
subsequent operation proposal by a third party Non-Operator, PSE USA shall vote
in favor of Pioneer USA’s proposal.
     5.03 With respect to any Replacement Well or Down-Spaced Well for which the
Applicable Wellbore is subject to a Third Party Operating Agreement:
     (a) PSE USA shall not propose any Replacement Well or Down-Spaced Well to a
depth below the deepest producing perforation in the Applicable Wellbore.
     (b) If Pioneer USA or any third party non-operator proposes a Replacement
Well or Down-Spaced Well to be both (i) drilled and completed in an objective
depth and/or interval that is deeper than the deepest producing perforation in
the Applicable Wellbore, and (ii) dually completed in or commingled with
production from a producing perforation in the Applicable Wellbore, then PSE USA
shall have the right to participate in such proposal.
     (c) If PSE USA participates in any proposal to drill a Replacement Well or
Down-Spaced Well, then, following the completion of such Replacement Well or
Down-Spaced Well, the Parties shall prepare and execute (or cause to be
executed) such documents (comparable to those executed in conjunction with the
Wellbores, and containing a comparable title indemnity) as are necessary for PSE
USA to acquire an undivided interest in the wellbore of the Replacement Well or
Down-Spaced Well from the surface to the deepest producing perforation in the
Replacement Well or Down-Spaced Well, as the case may be (together with an
easement for operating purposes extending an additional one hundred feet (100’)
in depth), which undivided interest shall be in such amount that the ratio of
PSE USA’s interest to Pioneer USA’s interest is the same in the Replacement Well
and Down-Spaced Well as it is in the Applicable Wellbore. Prior to the spudding
of any Replacement Well or Down-Spaced Well that is proposed to be drilled and
completed in a deeper objective depth and/or interval than the deepest producing
perforation in the Applicable Wellbore, and in consideration of the rights to
participate in such well and to acquire such interest, PSE USA shall pay to
Pioneer USA its working interest share of the fair market value of such
objective depth and/or interval that is deeper than the deepest producing
perforation in the Applicable Wellbore, as mutually agreed by Pioneer USA and
PSE USA. If the Parties are unable to reach an agreement on the fair market
value of such objective depth and/or interval, then the fair market value shall
be determined by an independent appraiser as described above in Section 4.03(c).
     (d) If no Replacement Well is proposed by any party, but Pioneer USA or any
other party to a Third Party Operating Agreement subsequently drills and
completes a well in which PSE USA does not have the right to participate as a
producer or a dry hole at a deeper depth than the deepest existing perforation
in the Applicable Wellbore within

Page 7 of 17



--------------------------------------------------------------------------------



 



the applicable Existing Wellbore Tract, and Pioneer USA or any other party to
such Third Party Operating Agreement thereafter proposes a plugback of such
subsequent well as a Replacement Well or Down-Spaced Well, PSE USA shall have
the right to participate in such plugback attempt, subject to (i) the approval
of the other parties to such Third Party Operating Agreement, (ii) a well cost
adjustment to be calculated in a manner consistent with the well cost adjustment
mechanisms set forth in such Third Party Operating Agreement, as applicable, and
(iii) if applicable, recovery of the nonconsent penalty under such Third Party
Operating Agreement. If PSE USA participates in such plugback attempt, the
Parties shall prepare and execute (or cause to be executed) such documents as
are necessary for PSE USA to acquire an undivided interest in the Replacement
Well or Down-Spaced Well from the surface to the deepest producing perforation
in such well (together with an easement for operating purposes extending an
additional one hundred feet (100’) in depth), which undivided interest shall be
in such amount that the ratio of PSE USA’s interest to Pioneer USA’s interest is
the same in the Replacement Well or Down-Spaced Well as it is in the Applicable
Wellbore.
     (e) Following each transaction described in subsection 5.03(c) or (d)
above, Pioneer USA shall prepare and circulate to the other parties to the
applicable Third Party Operating Agreement an amended Exhibit “A-1” (or other
applicable exhibit) to such Third Party Operating Agreement to reflect the
respective interests of the Parties and the other parties to such Third Party
Operating Agreement in the Replacement Well or Down-Spaced Well from the surface
to the deepest producing perforation in such Replacement Well or Down-Spaced
Well.
ARTICLE VI
SPECIAL PROVISIONS REGARDING BOTH THE PIONEER OPERATING AGREEMENT AND THE THIRD
PARTY OPERATING AGREEMENTS
     Notwithstanding anything to the contrary contained in either the Pioneer
Operating Agreement or any Third Party Operating Agreement, the Parties agree as
follows:
     6.01. PSE USA shall have the right to take its share of production under
any Third Party Operating Agreement in kind pursuant to terms and conditions
substantially similar to those applicable to PSE USA in Article VI.G of the
Pioneer Operating Agreement.
     6.02 Subject to PSE USA’s right to take in kind as set forth above in
Section 6.01 and in Article VI.G of the Pioneer Operating Agreement, for so long
as Pioneer USA owns an interest in the Wellbores, Replacement Wells, and/or
Down-Spaced Wells, Pioneer USA shall market all of PSE USA’s production on
behalf of PSE USA from such Wellbores, Replacement Wells, and/or Down-Spaced
Wells under the same terms and conditions as Pioneer USA markets its own
production. While this right to market may include arrangements for processing
gas, PSE USA shall be responsible for all applicable processing fees and charges
and shall not share in plant revenues, discounts, or benefits derived from or
attributable to Pioneer USA’s ownership in any such processing plant or
facilities. Pioneer USA shall disburse (or cause to be disbursed) revenues to
PSE USA and the other owners of production, including the royalty owners.
Pioneer USA shall not have any liability to PSE USA for the failure to timely or
properly pay any such disbursements to the other owners of production, or for
any penalties and/or interest resulting therefrom.

Page 8 of 17



--------------------------------------------------------------------------------



 



     6.03. If a lease is lost due to title failure or by operation of its terms,
PSE USA shall be allowed to participate under the renewal provision but INSOFAR
AND ONLY INSOFAR as to the productive interval or behind-pipe intervals in the
existing Wellbores, Replacement Wells, or Down-Spaced Wells, as the case may be.
PSE USA shall reimburse Pioneer USA for its pro-rata share (being equal to its
working interest in the well affected by the failure, or its weighted working
interest, if more than one well is affected) of the actual leasing costs
incurred by Pioneer USA.
     6.04. PSE USA shall neither (a) make any application before a Governmental
Body, including applications regarding spacing, down-spacing, density, special
field rules, or allowables, except as hereinafter provided in this Section 6.04,
nor (b) object to any such application made by Pioneer USA. Further, upon the
request of Pioneer USA, PSE USA will affirmatively waive any objections to any
such application by Pioneer USA. Notwithstanding anything in this paragraph to
the contrary, PSE USA shall have the right to make application before a
Governmental Body for exceptions to the Spraberry (Trend Area) special field
rules for down-spacing to no less than twenty (20) acre density. If revised
proration unit plats, Railroad Commission of Texas Forms P-15, and/or similar
filings are needed in Pioneer USA’s sole judgment for any purpose, Pioneer USA
shall prepare such proration unit plats, Railroad Commission of Texas Forms
P-15, and/or similar filings for the Parties and submit same to the appropriate
Governmental Body.
     6.05. Pioneer USA shall tender all lease maintenance payments, if any, on
behalf of PSE USA, subject to reimbursement from PSE USA. Pioneer USA shall
retain and maintain all division of interest and revenue decks, and all well,
lease, and contract files. Pioneer USA shall not have any liability to PSE USA
for the failure to timely or properly tender any such lease maintenance
payments, unless such failure results from the gross negligence or willful
misconduct of Pioneer USA.
     6.06. Subject to the further terms and conditions set forth below, PSE USA
authorizes Pioneer USA to utilize the Existing Production Facilities as
necessary in Pioneer USA’s sole discretion for separating, storing, handling,
compressing, dehydrating, treating, and delivering oil, gas, and water from
Pioneer Wells. Pioneer USA recognizes, however, that the Existing Production
Facilities may be limited by physical restrictions from accepting some or all of
the production from the Pioneer Wells, such that Pioneer USA may be required to
construct its own Production Facilities.
     (a) If Pioneer USA, as operator of the Existing Production Facilities,
determines, in its sole discretion, that there is sufficient capacity (physical
and contractual) at an Existing Production Facility to accommodate separately
metered production from Pioneer Wells, Pioneer USA is authorized to construct,
maintain, and operate gathering lines to deliver production from the Pioneer
Wells to such Existing Production Facility. If the production from the Pioneer
Wells will not be metered prior to being delivered to the Existing Production
Facility, Pioneer USA shall install New Production Test Equipment to measure the
production from the Pioneer Well(s). Pioneer USA shall pay for one hundred
percent (100%) where no third party owners exist, and its pro-rata share (which
shall include PSE USA’s share) where third party owners exist, of the costs of
connecting the Pioneer Wells to the Existing Production Facility, including

Page 9 of 17



--------------------------------------------------------------------------------



 



all costs associated with the installation of the New Production Test Equipment.
Pioneer USA shall have no liability to PSE USA if the connection of a Pioneer
Well to an Existing Production Facility requires or results in the temporary
interruption of production delivered from other Wellbores, Replacement Wells, or
Down-Spaced Wells connected to such Existing Production Facility. Further,
Pioneer USA shall bear its proportionate share of the cost of maintaining and
operating each Existing Production Facility, including any New Production Test
Equipment – such proportionate share to be determined by dividing the total
number of Pioneer Wells utilizing the Existing Production Facility by the total
number of all wells utilizing such Existing Production Facility. After
installation, the New Production Test Equipment shall be owned by the
then-current owners and maintained and operated by the then-current operator of
the Existing Production Facility.
     (b) If Pioneer USA determines, in its sole discretion, that there is
insufficient capacity (physical or contractual) at an Existing Production
Facility to handle production from any Pioneer Well, Pioneer USA may elect to
expand an Existing Production Facility to increase its capacity in order to
handle such production. Pioneer USA shall pay for one hundred percent (100%)
where no third party owners exist, and its pro-rata share (which shall include
PSE USA’s share) where third party owners exist, of the expansion costs and the
costs to subsequently connect the Pioneer Wells to the Expanded Production
Facility. Pioneer USA shall have no liability to PSE USA if the expansion of an
Existing Production Facility results in the temporary interruption of production
from other Wellbores, Replacement Wells, or Down-Spaced Wells connected to such
Existing Production Facility. Further, Pioneer USA shall bear its proportionate
share of the cost of maintaining and operating the Expanded Production Facility
– such proportionate share to be determined by dividing the total number of
Pioneer Wells utilizing the Expanded Production Facility by the total number of
all wells utilizing such Expanded Production Facility. After installation, the
Expanded Production Facility shall be owned by the then-current owners and
maintained and operated by the then-current operator of the applicable Existing
Production Facility.
     (c) Nothing herein shall be construed to impart, transfer, or convey any
additional ownership or liability in an Existing Production Facility or Expanded
Production Facility to Pioneer USA.
     6.07 If Pioneer USA resigns as operator under the Pioneer Operating
Agreement or any Third Party Operating Agreement (or is no longer the operator
under any Third Party Operating Agreement for any reason), then any successor
operator shall, upon the request of Pioneer USA, prepare and file with the
appropriate Governmental Body such revised proration unit plats, Railroad
Commission of Texas Forms P-15, and/or similar filings as may be necessary in
Pioneer USA’s sole judgment for any purpose.
     6.08 If (a) either Party proposes a Boundary Line Down-Spaced Well to be
bottomed under or on the boundary line of an Existing Wellbore Tract, or
(b) Pioneer USA, as the owner of a working interest in an Offsetting Tract,
proposes a Boundary Line Down-Spaced Well to be bottomed under such Offsetting
Tract, then Pioneer USA shall be authorized to negotiate an operating agreement
for such well among the working interest owners in the Existing Wellbore

Page 10 of 17



--------------------------------------------------------------------------------



 



Tract and the Offsetting Tract(s) to provide for the allocation of the working
and net revenue interests among the working interest owners in the Existing
Wellbore Tract and the working interest owners in the Offsetting Tract(s) who
participate in such well; provided, however, that the participating working
interest owners in the Existing Wellbore Tract, collectively, and the
participating working interest owners in each Offsetting Tract, collectively,
shall be allocated exactly fifty percent (50%) of such interests in the case of
a Single Boundary Down-Spaced Well and exactly twenty-five percent (25%) of such
interests in the case of a Dual Boundary Down-Spaced Well. PSE USA agrees to
ratify any operating agreement that meets the foregoing conditions.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.01. Notices. All notices, requests, or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Party to be
notified, postpaid, and registered or certified with return receipt requested,
or by delivering such notice in person or by telecopier or telegram to such
Party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made to the attention of such
Party at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 7.01.
PIONEER USA:
5205 N. O’Connor Blvd., Suite 200
Irving, Texas 75039
Phone: (972) 444-9001
Fax: (972) 969-3587
Attention: General Counsel
PSE USA:
c/o Pioneer Natural Resources GP LLC
5205 N. O’Connor Blvd., Suite 200
Irving, Texas 75039
Phone: (972) 444-9001
Fax: (972) 969-3587
Attention: General Counsel
     7.02. Additional Properties. If the Parties acquire additional properties
that they desire to be subject to this Agreement, they agree that Pioneer USA
shall be the operator of such properties (unless the properties are subject to
an operating agreement under which a third party is operator and will continue
as operator), and agree to make such amendments to this Agreement (and, if
applicable, the Pioneer Operating Agreement) as are necessary for this

Page 11 of 17



--------------------------------------------------------------------------------



 



Agreement (and, if applicable, the Pioneer Operating Agreement) to apply to such
additional properties.
     7.03. Jurisdiction; Service of Process. Without limiting the Parties’
agreement to arbitrate in Section 7.17, any action or proceeding seeking a
temporary or preliminary injunction to enforce any provision of, or based on any
right arising out of, this Agreement must be brought against any of the Parties
in the courts of the State of Texas, County of Dallas, or, if it has or can
acquire jurisdiction, in the United States District Court for the Northern
District of Texas (Dallas Division), and each of the Parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) for such
limited purpose in any such action or proceeding and waives any objection to
venue laid therein for such limited purpose. Process in any action or proceeding
referred to in the preceding sentence may be served on any Party anywhere in the
world.
     7.04. Further Action. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out, and perform
all of the terms, provisions, and conditions of this Agreement and all such
transactions.
     7.05. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns, as well as any Persons asserting
rights or claims on behalf of any of the foregoing Persons. Without limiting the
preceding sentence, if Pioneer USA resigns as operator under the Pioneer
Operating Agreement or any Third Party Operating Agreement (or is no longer the
operator under any Third Party Operating Agreement for any reason), the Parties
shall cause the successor operator to be subject to and bound by the terms of
this Agreement.
     7.06. Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by the other Party in the
performance by such Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Party of the same or any other obligations of such Party
hereunder. Failure on the part of a Party to complain of any act of the other
Party or to declare any Party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.
     7.07. Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute an agreement binding on both Parties,
notwithstanding that both Parties are not signatories to the original or the
same counterpart. Each Party shall become bound by this Agreement immediately
upon affixing its signature hereto.
     7.08. Invalidity of Provisions. If any provision of this Agreement or the
application thereof to any Party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to the other Party or other circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

Page 12 of 17



--------------------------------------------------------------------------------



 



     7.09. Amendment or Restatements. This Agreement may be amended or restated
only by a written instrument executed by each of the Parties; provided, however,
that after the completion of the initial public offering of units by Pioneer
Southwest Energy Partners L.P., PSE USA may not, without the prior approval of
the conflicts committee of the board of directors of Pioneer Natural Resources
GP LLC, or, if there is no such committee, the independent members of such board
of directors, agree to any amendment or modification of this Agreement that
Pioneer Natural Resources GP LLC determines will adversely affect the holders of
such units .
     7.10. Assignment. Neither Party may assign all or any portion of its
rights, nor delegate all nor any portion of its duties, hereunder, unless it
continues to remain liable for the performance of its obligations hereunder, and
obtains the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, a merger shall not be deemed to be an
assignment and a transfer of the rights and an assumption of the obligations
under this Agreement; provided further, however, that the transfer of all or
substantially all of the assets of a Party shall not be deemed an assignment of
such rights or obligations of such Party to this Agreement if the assignee
assumes all of the obligations under this Agreement. Nothing contained in this
Agreement, express or implied, shall confer on any person other than the Parties
or their respective successors and permitted assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement. If PSE USA
makes a permitted conveyance of interests in a Wellbore, Replacement Well, or
Down-Spaced Well, it shall, at Pioneer USA’s request, take such actions as
necessary to bind the assignee of such conveyance to this Agreement.
     7.11. Direct or Indirect Action. Where any provision of this Agreement
refers to action to be taken by any Party, or which such Party is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Party, including actions taken by or on behalf of
any affiliate of such Party.
     7.12. Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     7.13. No Recourse Against Officers, Directors, Managers, or Employees. For
the avoidance of doubt, the provisions of this Agreement shall not give rise to
any right of recourse against any officer, director, manager, or employee of any
Party or any officer, director or employee of any affiliate of any Party.
     7.14. Negation of Rights of Third Parties. The provisions of this Agreement
are enforceable solely by the Parties, and no shareholder, member, or assignee
of any Party shall have the right, separate and apart from such Party, to
enforce any provision of this Agreement or to compel any Party to comply with
the terms of this Agreement.
     7.15. Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) references to Exhibits refer to the
Exhibits attached to this Agreement, each of which is made a part hereof for all
purposes; (d) the terms “include,” “includes,” “including” and words of like
import shall be

Page 13 of 17



--------------------------------------------------------------------------------



 



deemed to be followed by the words “without limitation”; (e) the terms “hereof,”
“herein” and “hereunder” refer to this Agreement as a whole and not to any
particular provision of this Agreement; and (f) references to money refer to
legal currency of the United States of America. The table of contents and
headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement.
     7.16. Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state, except that the law of another jurisdiction shall apply
to this Agreement insofar as this Agreement covers or relates to additional
properties that become subject to this Agreement under Section 7.02 above for
which it is mandatory that the law of another jurisdiction, wherein or adjacent
to which such part of the Assets are located, shall apply.
     7.17. Arbitration. Any disputes regarding fair market value under Sections
4.03(c) and 5.03(c) shall be resolved as provided in such sections. Any other
claim, counterclaim, demand, cause of action, dispute, or any other controversy
arising out of or relating in any way to this Agreement or to the subject matter
of this Agreement or to any relationship created thereby (each a “Dispute”)
shall be resolved by binding arbitration. A Dispute must be resolved through
arbitration regardless of whether the Dispute involves claims that this
Agreement is unlawful, unenforceable, void, or voidable, or involves claims
sounding in tort, contract, statute, or common law. This Section 7.17 shall be
binding on and shall inure to the benefit of the Parties and their respective
affiliates and subsidiaries. The validity, construction, and interpretation of
this agreement to arbitrate, and all other procedural aspects of the arbitration
conducted pursuant hereto, shall be decided by the arbitral tribunal. Any
arbitration under this Agreement shall be administered by the AAA and conducted
in accordance with the Rules in existence at the time of the arbitration. In
resolving any Dispute, the arbitral tribunal shall refer to the governing law as
specified in Section 7.16 of this Agreement. The arbitral tribunal shall not be
empowered to award exemplary, punitive, indirect, consequential, remote,
speculative, treble, multiple, or special damages, and the Parties and their
affiliates and subsidiaries waive any right they may have to recover such
damages from one another. The arbitral tribunal shall not be empowered to decide
any dispute ex aequo et bono or amiable compositeur. The seat (or legal place)
and venue of the arbitration shall be in Dallas, Texas. The arbitration shall be
conducted in the English language. The Dispute shall be decided by a panel of
three neutral arbitrators. The claimant or claimants shall nominate an
arbitrator at the time of service of a request for arbitration. The respondent
or respondents shall nominate an arbitrator at the time of service of the
response to the request for arbitration. If the claimant(s) or respondent(s)
fail to appoint an arbitrator, then that arbitrator shall be appointed in
accordance with the Rules. The two appointed arbitrators shall together agree
upon a third arbitrator to recommend to the AAA to chair the arbitration. If the
two party-appointed arbitrators are unable to agree upon an arbitrator within
fifteen (15) days of the respondent’s appointment of an arbitrator, then the
chairman shall be chosen according to the Rules. Notwithstanding the foregoing,
if two or more respondents have interests with regard to a Dispute that are not
completely common, then all arbitrators shall be appointed in accordance with
the Rules and not by nomination or appointment by the Parties. Any arbitration
award may be enforced by the courts sitting in Dallas, Texas, or any other court
of competent subject matter jurisdiction (including any jurisdiction in which a
Party holds or keeps assets).

Page 14 of 17



--------------------------------------------------------------------------------



 



Any action to challenge, vacate, or set aside the award in whole or in part must
be brought in the courts sitting in Dallas, Texas. The Parties and their
affiliates and subsidiaries agree to waive any objections they may have to
personal jurisdiction, venue, or forum non-conveniens for any action brought to
enforce the award in the courts sitting in Dallas, Texas, or any other
jurisdiction where a party against which enforcement of the award is sought
holds or keeps assets.
     7.18. Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein. No representation, promise, inducement, or statement of
intention with respect to the subject matter of this Agreement has been made by
either Party which is not embodied in this Agreement together with the
documents, instruments, and writings that are delivered pursuant hereto, and
neither Party shall be bound by or liable for any alleged representation,
promise, inducement, or statement of intention not so set forth.
     7.19. No Partnership Intended. If, for federal income tax purposes, this
Agreement and the operations hereunder are regarded as a partnership, each Party
elects to be excluded from the application of all of the provisions of
Subchapter “K,” Chapter 1, Subtitle “A,” of the Internal Revenue Code of 1986,
as amended (“Code”), as permitted and authorized by Section 761 of the Code and
the regulations promulgated thereunder. Pioneer USA is authorized and directed
to execute on behalf of each Party such evidence of this election as may be
required by the Secretary of the Treasury of the United States or the Federal
Internal Revenue Service, including specifically all of the returns, statements,
and the data required by Treasury Regulation § 1.761. Should there be any
requirement that each Party give further evidence of this election, each Party
shall execute such documents and furnish such other evidence as may be required
by the Federal Internal Revenue Service or as may be necessary to evidence this
election. Neither Party shall give any notices or take any other action
inconsistent with the election made hereby. If any present or future income tax
laws of the state or states in which any Wellbore, Down-Spaced Well, or
Replacement Well is located or any future income tax laws of the United States
contain provisions similar to those in Subchapter “K,” Chapter 1, Subtitle “A,”
of the Code, under which an election similar to that provided by Section 761 of
the Code is permitted, each Party shall make such election as may be permitted
or required by such laws. In making the foregoing election, each party states
that the income derived by such party from operations hereunder can be
adequately determined without the computation of partnership taxable income.
     7.20. Rule Against Perpetuities. It is not the intent of the Parties that
any provision herein violate any applicable law regarding the rule against
perpetuities, and this Agreement shall be construed as not violating such rule
to the extent the same can be construed consistent with the expressed intent of
the Parties as set forth in this Agreement. In the event, however, that any
provision of this Agreement is determined to violate such rule, then such
provision shall nevertheless be effective for the maximum period (but not longer
than the maximum period) permitted by such rule that will result in no such
violation. To the extent such maximum period is permitted to be determined by
reference to lives in being, the Parties agree that “lives in being” shall refer
to the lifetime of the last to die of the now living lineal descendants of the
late Joseph P. Kennedy, father of the late John F. Kennedy, the 35th President
of the United States of America.

Page 15 of 17



--------------------------------------------------------------------------------



 



[Signature Page Follows]

Page 16 of 17



--------------------------------------------------------------------------------



 



     EXECUTED as of the date hereof.

                  Pioneer Natural Resources, USA, Inc.    
 
           
 
  By:   /s/ Richard P. Dealy
 
   
 
  Name:   Richard P. Dealy    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                Pioneer Southwest Energy Partners USA LLC    
 
           
 
  By:   Pioneer Natural Resources USA, Inc.,    
 
      its sole member    
 
           
 
  By:   /s/ Richard P. Dealy
 
   
 
  Name:   Richard P. Dealy    
 
  Title:   Executive Vice President and Chief Financial Officer    

